Case 19-11294-elf         Doc 54       Filed 09/30/19 Entered 09/30/19 09:04:38                      Desc Main
                                       Document Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE                               :                        CHAPTER 13
                                    :
ALIYA A. MARTINEZ a/k/a             :                        CASE NO: 19-11294ELF
ALIYA A. RAMIREZ DE MARTINEZ        :
                                    :
                  Debtor            :
                                    :
____________________________________:


                               ORDER TO ALLOW COUNSEL FEES

Upon consideration of the Supplemental Application for Compensation for Services Performed after
Confirmation Of Chapter 13 Plan, and upon notice, opportunity for hearing, and/or certification of
no objection, supplemental counsel fees are allowed in the following amount:

        Total supplemental fee award allowed under 11 U.S.C. §330 :                     $ 750.00 *

This amount is to be paid by the Trustee to Alfonso Madrid, Esquire, to the extent provided for by
the confirmed plan.




 Date: 9/30/19
                                                       ______________________________________
                                                       Eric L. Frank
                                                       United States Bankruptcy Judge




           ______________________________________________________________

  *
        The time expended for modifying this confirmed plan appears excessive for an attorney as experienced
        and skillful as Debtor's counsel. Further, the matter was uncontested, making it unnecessary for counsel
        to appear in court on the motion to modify that had the support of the chapter 13 trustee. These considerations
        warrant a reduction of compensation equivalent to something less than 1.0 hours of counsel's time.
